Name: Council Regulation (EEC) No 2045/89 of 19 June 1989 amending Regulation (EEC) No 3309/85 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 202/ 12 Official Journal of the European Communities 14 . 7 . 89 COUNCIL REGULATION (EEC) No 2045 /89 of 19 June 1989 amending Regulation (EEC) No 3309 /85 laying down general rules for the description and presentation of sparkling wines and aerated sparkling wines of specified regions in the description of quality wines psr, including quality sparkling wines psr; whereas , in accordance with those rules , only the geographical name of a wine-growing area which produces wine possessing special quality characteristics may be used to designate a quality sparkling wine psr; whereas those rules also provide that the name of a specified region may be combined with details concerning the method of manufacture or the type of product; whereas , in order to protect such traditional descriptions which are used for other types of products of specific origin , the term 'cr6mant' should be reserved for certain quality sparkling wines psr manufactured in France and Luxembourg; whereas to enable manufacturers of sparkling wines who have traditionally used the term 'cr £mant' to describe their sparklingwines to adjust gradually to the abovementioned rules there should be provision for a derogation from those rules during a transitional period ; Whereas certain technical provisions relating to sparkling wine have been deleted from Regulation (EEC) No 823 / 87 in order to transfer them to Regulation (EEC) No 3309 / 85 ( 7 ), as last amended by Regulation (EEC) No 538 / 87 ( 8 ), provided that they are not to be inserted into Council Regulation (EEC) No 358 /79 of 5 February 1979 on sparkling wines produced in the Community as defined in point 15 of Annex I to Regulation (EEC) No 822/ 87 ( 9 ), as last amended by Regulation (EEC) No 2044/ 89 ( 10 ); Wheras opportunity should also be taken of correcting clerical errors in the said Regulation , THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 822/ 87 of 1 6March 1 987 on the common organization of themarket in wine ( 1 ), as last amended by Regulation (EEC) No 1236 / 89 ( 2 ), and in particular Article 72 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 823 / 87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions ( 3 ), as amended by Regulation (EEC) No 2043 / 89 (4 ), and in particular Article 15 (4 ) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ( 5 ), Having regard to the opinion of the Economic and Social Committee ( 6 ), Whereas , in order to facilitate the sale of certain quality sparkling wines , it is necessary to widen the manufacturer's choice regarding the terms on the label which make clear whether wines are quality sparkling wines produced by fermentation in the bottle following the traditional method; Whereas it inspires a degree of confidence in the consumer if the various stages in the manufacture of a quality sparkling wine produced in a specified region, i.e. cultivation of the grapes , the wine-making process , the growth of the wine and the process of secondary fermentation, have been monitored by the same natural or legal person; whereas it is necessary to ensure that the quality sparkling wines psr produced in this way can be distinguished by a specific term from other sparkling wines ; Whereas the special provisions relating to the quality wines produced in specified regions were laid down by Regulation (EEC) No 823 / 87 ; whereas those provisions have been amended so as to establish precise rules for the use of names HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 3309 / 85 is hereby amended as follows : 1 . The third indent of the second subparagraph ofArticle 1 ( 1 ) is replaced by the following: '  the quality sparkling wines produced in specified regions , hereinafter called "quality sparkling wines psr", referred to in the second indent of the second subparagraph of Article 1 (2) of Council Regulation (EEC) No 823 / 87 of 16 March 1987 laying down(&gt;) OJ No L 84 , 27 . 3 . 1987 , p. 1 . ( 2 ) OJ No L 128 , 11 . 5 . 1989 , p. 31 . ( 3 ) OJ No L 84 , 27 . 3 . 1987, p. 59 . ( 4 ) See page 1 of this Official Journal . {&gt;) OJ No C 235 , 12. 9 . 1988 , p. 39 . ( «) OJ No C 208 , 8 . 8 . 1988 , p. 18 . ( 7 ) OJ No L 320 , 29 . 11 . 1985 , p. 9 . ( 8 ) OJ No L 55 , 25 . 9 . 1987 , p. 4 . ( ») OJ No L 54 , 5 . 3 . 1979 , p. 130 . ( 10 ) See page 8 of this Official Journal . 14 . 7 . 89 Official Journal of the European Communities No L 202/ 13 special provisions relating to quality wines produced in specified regions ( s ), as amended by Regulation (EEC) No 2043 / 89 ( 6 ). ( 5 ) OJNoL 84 , 27 . 3 . 1987 , p. 59 . ( 6 ) OJ No L 202 , 14 . 7 . 1989 , p. 1 .' conditions may be imposed on use of the term "Winzersekt" and on use of equivalent terms in other Community languages ; (b ) the term "cr6mant" shall be reserved for quality sparkling wines psr made in France or Luxembourg:  to which this term has been applied, in combination with the name of the specified region, by the Member State in which the wine was made, and  which were produced in accordance with special rules laid down for their manufacture by the abovementioned Member States . However, for five wine-growing years the term "cr^mant", in French or in translation, may be used to describe a sparkling wine which was traditionally thus described on 1 September 1989/; (d) the second indent of paragraph 1 1 ( a ) is replaced by the following: '  terms relating to a manufacturing method other than those referred to in paragraphs 3 , 4 , 5 and 5a,'. 3 . The following Article is inserted : 'Article 14a 1 . Quality sparkling wines psr may be put on the market only on condition that the name of the specified region to which they are entitled is marked on the cork and that the bottle carries a label from the time it leaves the place of preparation . However , as regards labelling , exceptions may be permitted provided that appropriate controls are ensured . 2 . Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 83 of Regulation (EEC) No 822/ 87.' 2 . Article 6 is hereby amended as follows: (a) in the second subparagraph of paragraph 2 , point (b ) is replaced by the following: (b ) that variety appears on a list to be adopted by the Member State in which the products used for constituting the cuvee were obtained; in the case of quality sparkling wines psr , that list shall be drawn up pursuant to Article 4 ( 1 ) of Regulation (EEC) No 823 / 87 or Article 18(1 ) of Regulation (EEC) No 358 / 79 ;' (b ) in the first subparagraph of paragraph 4, the introductory sentence reads as follows: '4 . The expressions "bottle-fermented by the traditional method" or "traditional method" or "classical method" or "classical traditional method" and any expressions resulting from a translation of them may be used only to describe:'; (c) the following paragraph is inserted : '5a . In the case of quality sparkling wines psr which fulfil the conditions laid down in the second subparagraph of paragraph 4: ( a) the term "Winzersekt" shall be reserved for quality sparkling wines psr prepared in the Federal Republic of Germany which fulfil the following conditions:  produced from grapes harvested in the same vineyard in which the grapes are made into wine and the quality sparkling wines psr are prepared, including producer groups ,  made available with labels indicating the vineyard , the vine variety or the year. On the basis of the procedure laid down in Article 83 of Regulation (EEC) No 822/ 87 additional Article 2 This Regulation shall enter into force on 1 September 1989 . This Regulation shall he binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 19 June 1989 . For the Council The President C. ROMERO HERRERA